Title: From Thomas Jefferson to Robert Brooke, [20 March 1796]
From: Jefferson, Thomas
To: Brooke, Robert


                    
                        Sir
                        [Monticello Mar. 20. 96.]
                    
                    I have lately recieved from Messrs. Grand & Co. the inclosed account of their transactions for the state of Virginia; which having all (except the last of them) taken place under my inspection, I have examined, and found them just, and so certified. It appears that a balance is thereon due to them from the state of 6931₶—9—6. I have taken the liberty of putting under your cover a letter to the Auditor, which if you will be so good as to peruse before you order it’s delivery to him, will explain to you an eventual reduction of the balance to 4997₶—6. Messrs. Grand & Co. are entitled to recieve the balance in specie livres, of which kind those were which were due to Houdon. As they have carried their whole balance into account against me, it will give me satisfaction to be able, when it shall suit your convenience, to inform them when and how they may expect paiment. I embrace with pleasure every occasion offered me of assuring you of the sentiments of sincere respect & esteem with which I have the honor to be your Excellency’s most obedt & most humble servt
                    
                        Th: Jefferson
                    
                